    Case 3:19-cv-01357-MAB Document 23 Filed 09/09/20 Page 1 of 2 Page ID #935




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

PAULA M. WILSON,                                 )
                                                 )
         Plaintiff,                              )
                                                 )
                vs.                              )      CIVIL NO. 19-cv-1357-MAB 1
                                                 )
COMMISSIONER of SOCIAL SECURITY,                 )
                                                 )
         Defendant.                              )

                             MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

         Before the Court is the parties’ Joint Stipulation to Remand to the Commissioner.

(Doc. 22).

         The parties ask that this case be remanded for further proceedings pursuant to

sentence four of 42 U.S.C. § 405(g). A sentence four remand (as opposed to a sentence

six remand) depends upon a finding of error, and is itself a final, appealable order. See,

Melkonyan v. Sullivan, 501 U.S. 89 (1991); Perlman v. Swiss Bank Corporation Comprehensive

Disability Protection Plan, 195 F.3d 975, 978 (7th Cir. 1999). Upon a sentence four remand,

judgment should be entered in favor of plaintiff. Shalala v. Schaefer, 509 U.S. 292, 302-

303 (1993).

         The parties agree that, upon remand, “the ALJ will evaluate whether Plaintiff

could perform her past relevant work or a significant number of jobs existing in the

national economy and issue a new decision.”

1
 This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See, Docs. 8, 9.


                                             1
Case 3:19-cv-01357-MAB Document 23 Filed 09/09/20 Page 2 of 2 Page ID #936




       Plaintiff applied for disability benefits in August 2015. (Tr. 18). While

recognizing that the agency has a full docket, the Court urges the Commissioner to

expedite this case on remand.

       For good cause shown, the parties’ Joint Stipulation to Remand to the

Commissioner (Doc. 22) is GRANTED.

       The final decision of the Commissioner of Social Security denying plaintiff’s

application for social security disability benefits is REVERSED and REMANDED to

the Commissioner for rehearing and reconsideration of the evidence, pursuant to

sentence four of 42 U.S.C. § 405(g).

       The Clerk of Court is directed to enter judgment in favor of plaintiff.

       IT IS SO ORDERED.

       DATED:        September 9, 2020.



                                          s/ Mark A. Beatty
                                          MARK A. BEATTY
                                          UNITED STATES MAGISTRATE JUDGE




                                             2
